Citation Nr: 0739590	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-37 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for kidney and liver 
disorders.

2.  Entitlement to service connection for a chronic 
respiratory disorder to include asthma.

3.  Entitlement to an effective date prior to June 1, 2005, 
for the payment of additional compensation for the veteran's 
dependent spouse.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to January 1977 
and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2002 and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington and Portland, 
Oregon, respectively.

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In October 2006, the Board referred this case for an 
independent medical expert opinion with respect to the 
veteran's claimed respiratory disorder.  The requested 
opinion from a specialist in pulmonology (K.R.Y., Jr., M.D.) 
was received by the Board in August 2007 and a copy was sent 
to the veteran that same month.  

In September 2007, the Board received additional argument and 
evidence from the veteran, which was accompanied by a waiver 
of his right to have the RO consider the evidence in the 
first instance.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  The 
Board notes that the medical evidence submitted by the 
veteran (i.e., the January 2003 VA treatment record) was 
duplicative as it was already of record and considered by VA 
in the adjudication of his claim.  Based on the foregoing, 
the Board will proceed with the adjudication of the veteran's 
appeal.        


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the veteran by obtaining and fully 
developing all relevant evidence necessary for an equitable 
disposition of this appeal. 

2.  The competent medical evidence of record does not show 
that the veteran suffers from a kidney or liver disorder.  

3.  The competent medical evidence of record does not show 
that the veteran currently suffers from a chronic respiratory 
disorder to include asthma.

4.  The December 2003 VA PTSD examination report notes that 
the veteran told the examiner that he had been married for 
two years to his second wife; however, he did not provide his 
wife's full name, social security number, and the exact date 
and place of their marriage nor was the marriage certificate 
of record at that time.  

5.  The record shows that the veteran did not file a VA Form 
21-686c, Declaration of Status of Dependents, requesting that 
his current spouse be added to his compensation award until 
May 4, 2005.  He attached a certificate of marriage at that 
time.    


CONCLUSIONS OF LAW

1.  A kidney and liver disorder was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  A chronic respiratory disorder to include asthma was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

3.  The criteria for entitlement to an effective date prior 
to June 1, 2005, for the payment of additional compensation 
for the veteran's dependent spouse are not met.  38 U.S.C.A. 
§§ 1115, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.205, 3.400, 3.401 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In September 2004 correspondence, the RO advised the veteran 
of what evidence was needed to support his claim of service 
connection for a kidney and liver disorder.  The RO also 
informed the veteran regarding what evidence VA would obtain 
and make reasonable efforts to obtain on the veteran's behalf 
and specifically asked the veteran to submit any evidence in 
his possession that pertained to his claim.  While the 
September 2004 VCAA notice letter failed to advise the 
veteran regarding the elements of degree of disability and 
effective date with respect to this claim, the Board finds 
that such omissions were harmless error as the veteran's 
claim for a kidney and liver disorder is being denied for 
reasons explained in greater detail below and, consequently, 
no disability rating or effective date will be assigned.  
Furthermore, any defect with respect to the timing of the 
notice has been remedied as the veteran was sent proper 
notice and his claim was subsequently readjudicated.  

In separate September 2004 correspondence, the RO advised the 
veteran of what the evidence must show to support his claim 
of service-connection for lung problems and described the 
type of evidence that would support the claim.  The RO also 
asked the veteran to send any evidence in his possession that 
pertained to his claim and explained what evidence VA was 
responsible for obtaining and would make reasonable efforts 
to obtain on the veteran's behalf.  While the September 2004 
VCAA notice letter did not advise the veteran regarding the 
elements of degree of disability and effective date with 
respect to the claim, the Board finds that such omissions 
were harmless error as the veteran's claim for a respiratory 
disorder is being denied for reasons explained in greater 
detail below and, consequently, no disability rating or 
effective date will be assigned.   

In regard to the veteran's claim for an earlier effective 
date, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  The 
Board finds that such is the case as to the issue of 
entitlement to an earlier effective date for the payment of 
additional compensation for the veteran's dependent spouse.  
The pertinent facts are not in dispute and the application of 
pertinent provisions of the law and regulations governing 
proof of dependency to the facts of the case will determine 
the outcome.  As no amount of additional evidentiary 
development would change the outcome of this case, no notice 
is necessary.  Based on the foregoing, the Board concludes 
that the provisions of the VCAA are not applicable to this 
matter.  

The Board further observes that the RO provided the veteran 
with a copy of the January 2002 and June 2005 rating 
decisions, and the September 2004 and August 2005 Statements 
of the Case (SOCs), which included a discussion of the facts 
of the claims, pertinent laws and regulations, notification 
of the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations in November 2001 and 
December 2003 and obtained a medical nexus opinion with 
respect to his claimed respiratory disorder in December 2004.  
The Board also obtained a medical expert opinion from a 
pulmonologist in August 2007 regarding the veteran's claimed 
respiratory disorder, as previously explained above.  
Furthermore, available service medical records, earlier VA 
examination reports, the veteran's marriage certificate, the 
May 2005 VA Form 21-686c, numerous written statements by the 
veteran, and VA treatment records identified as relevant to 
the veteran's claims are associated with the claims folder.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.  



II.	Service Connection for a Kidney and Liver Disorder and 
for Asthma 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Under 38 C.F.R. § 3.317 (2007), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2007).  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The Board notes that the veteran's service medical records 
are incomplete.  Where the veteran's service medical records 
are otherwise unavailable through no fault of the claimant, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).     

Service Connection for a Kidney and Liver Disorder

The veteran essentially contends that he has kidney and liver 
damage as the result of exposure to chemicals during his 
service in the Persian Gulf.  

The Board notes, however, that there is no competent medical 
evidence of record to show that the veteran currently suffers 
from a disorder of the kidney or liver.  While the veteran 
reported that he had been diagnosed with nephritis and liver 
malfunction by medical examiners at the February 2006 Travel 
Board hearing, VA medical examination reports dated in 
November 2001 and December 2003 include no diagnosis of a 
kidney or liver disorder.  Similarly, the veteran's VA 
treatment records are absent of any findings of a kidney or 
liver disorder for the period relevant to the current appeal.  
While it is noted that earlier VA lab results dated in 
September 1996 show that the veteran's BUN and SGPT levels 
were above normal, all other kidney and liver functions were 
shown to be within normal limits and no definitive diagnosis 
of a liver or kidney disorder is shown at that time.  The 
Board further observes that the veteran admitted to the 
Decision Review Officer at the November 2003 conference that 
he was concerned that he might develop conditions due to the 
elevated readings and did not suggest that he had a currently 
diagnosed kidney or liver disorder.    

Moreover, the Board notes that an earlier February 1995 VA 
examination report contains a diagnosis of Desert Storm 
Syndrome of unknown etiology that appears to consider the 
veteran's elevated lab readings as symptomatology 
attributable to such diagnosis.  However, the February 1995 
VA examiner based his diagnosis solely on the medical history 
as reported by the veteran and not on any objective medical 
findings.  Indeed, the February 1995 VA medical examiner 
specifically wrote that no medical records were available at 
the time of the examination and the veteran was the only 
source of information.  On the other hand, the December 2003 
VA medical examiner has subsequently found no evidence of 
undiagnosed illness based on her review of the record and 
examination of the veteran.  Thus, the Board affords the 
February 1995 diagnosis less probative value than the 
assessment offered by the December 2003 VA medical examiner.    

Based on the foregoing, the Board finds that the medical 
evidence of record does not sufficiently establish the 
presence of a current liver and kidney disorder.  In the 
absence of evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence weighs against 
the veteran's claim, service connection for a kidney and 
liver disorder is not warranted.    

Service Connection for a Chronic Respiratory Disorder to 
Include Asthma

The veteran essentially contends that he currently suffers 
from asthma as a result of his military service to include 
exposure to the smoke of oil fires and the inhalation of sand 
while serving in the Persian Gulf War.   

The Board notes that the veteran showed some respiratory 
problems in service.  Indeed, the service medical records 
show that the veteran was treated for pneumonia in July and 
August of 1973 during his first period of service and 
objectively demonstrated expiratory wheezes on the April 1991 
discharge examination during his second period of service.    

Nevertheless, the medical evidence does not show that the 
veteran currently suffers from a chronic respiratory disorder 
to include asthma.  As noted above, the Board referred this 
matter for an independent medical expert opinion in October 
2006.  The independent pulmonary specialist (K.R.Y., Jr., 
M.D.) provided a summary of pertinent clinical findings 
contained in the claims folder and found that the record did 
not support the conclusion that the veteran suffered from a 
chronic respiratory disorder as neither symptoms, physical 
examination, nor objective findings shown in the record 
suggested that such a disorder was present.  Dr. K.R.Y. 
reasoned that other than the veteran's pharmacy records that 
mentioned the veteran's albuterol/ipratropium inhaler use, 
the file contained no information regarding chronic or 
recurrent treatment for a respiratory illness.  Dr. K.R.Y. 
also commented that the significance of the few respiratory 
wheezes on the veteran's exit examination of April 1991 was 
unclear; however, wheeze-like noises could result from a 
variety of transient conditions or from certain 
configurations of the larynx on forced exhalation.  Dr. 
K.R.Y. further noted that the wheezes did not always indicate 
evidence of lower airway obstruction.  

The Board notes that the other medical evidence of record 
tends to support Dr. K.R.Y.'s conclusion.  While it is noted 
that the December 2003 VA examiner (L.S., M.D.) included a 
diagnosis of asthma and wrote that the veteran appeared to 
have reactive airway disease in the examination report, it 
appears that such finding was not based on pulmonary function 
tests (PFTs) as Dr. L.S. wrote in a following sentence that 
PFTs would have to be ordered.  Dr. L.S. apparently later 
added that the veteran's PFTs were normal at baseline other 
than mild restriction and his chest x-ray was shown to be 
normal, which is consistent with Dr. K.R.Y.'s 
characterization of the veteran's PFT results at that time.  
In addition, the veteran's VA treatment records reveal that a 
treating physician (S.C., M.D.) has prescribed albuterol for 
the veteran; however, it is also noted that Dr. S.C. 
specifically wrote in an April 2005 treatment record that the 
veteran wanted a prescription for combivent but did not 
qualify with regard to a prescription for asthma and did not 
have chronic obstructive pulmonary disease (COPD).  

While the veteran has contended that the opinion offered by 
Dr. K.R.Y. was inadequate because it did not discuss January 
2003 VA pulmonary function test results noting that the 
veteran demonstrated an overall moderate ventilatory 
impairment, the Board notes that the January 2003 PFT results 
were of record at the time of Dr. K.R.Y.'s review of the 
veteran's claims folder and Dr. K.R.Y. specifically wrote 
that he had reviewed the records available concerning the 
veteran.  Although Dr. K.R.Y. did not specifically address 
the January 2003 PFT results, he clearly discussed the more 
recent December 2003 PFT results noting that they were not 
characteristic of asthma and provided a generalized summary 
of the medical evidence contained in the record.  Moreover, 
the January 2003 record referenced by the veteran does not 
contain a definitive diagnosis of a chronic respiratory 
disorder.  Thus, the Board finds that the absence of specific 
comment by Dr. K.R.Y. on the January 2003 PFT results does 
not render his opinion inadequate.  

Furthermore, the Board observes that the December 2004 VA 
respiratory examiner (S.R., A.N.P.) noted that the veteran 
had asthma that was most likely allergy-induced and exercise-
induced.  However, the Board affords greater probative value 
to the conclusion offered by Dr. K.R.Y. (i.e., the veteran 
does not suffer from a chronic respiratory disorder) as he 
has a greater level of medical expertise in the area of 
respiratory disorders.  

Moreover, the December 2003 VA medical examination report 
notes that the veteran showed no evidence of undiagnosed 
illness, as explained above.  Thus, any respiratory symptoms 
shown by the veteran may not be attributed to such diagnosis.

Moreover, the Board recognizes that the veteran has 
repeatedly asserted that he currently suffers from asthma as 
a result of his Persian Gulf War service.  Although the 
veteran is a physician and is considered competent to offer a 
medical diagnosis and opinion regarding the etiology of his 
claimed respiratory disorder, his assertions are inconsistent 
with the other competent medical evidence of record.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board further affords 
significant probative weight to the opinion offered by Dr. 
K.R.Y. as he has a greater level of specialized expertise in 
the area of respiratory disorders than the veteran and has 
offered an opinion based on his review of the medical 
evidence of record.  In light of the foregoing, the Board 
finds that the veteran's statements made in pursuit of his 
claim for VA benefits are of no probative value.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be 
impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a chronic respiratory 
disorder to include asthma is not warranted.  


III.	Earlier Effective Date

Legal Criteria
 
Effective October 1, 1978, Pub. L. 95- 479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115 (West 2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155 (2007).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2007).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim. The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim. The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted. The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 38 C.F.R. 
§ 3.157(b) (2007).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits. 
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157 ( 2007).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2007).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a) (2007).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f) (West 2002).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n) (West 2002).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award. 38 C.F.R. § 3.401(b) (2007).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action. 38 C.F.R. § 
3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary. 38 C.F.R. §§ 
3.204, 3.205, 3.216 (2007).

A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record. 38 C.F.R. § 3.205 
(2007).  The social security number of the claimed dependent 
is also required to establish entitlement to benefits.  38 
C.F.R. § 3.216 (2007).  

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant.  
38 C.F.R. § 3.204(a)(1) (2007).  In addition, a claimant must 
provide the social security number of any dependent on whose 
behalf he or she is seeking benefits.  Id.  

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a) (2007).  When 
the required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found.  
38 C.F.R. § 3.652(b) (2007).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31 (2007).  
Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased 
compensation due to an added dependent shall commence on the 
first day of the calendar month immediately succeeding the 
month in which the award became effective.  38 U.S.C.A. § 
5111 (West 2002); 38 C.F.R. § 3.31 (2007).

Analysis 

The veteran seeks an effective date earlier than June 1, 2005 
for the payment of additional compensation for his dependent 
spouse. 

The Board notes that the veteran asserted in a July 2005 
statement that additional compensation for his dependent wife 
should be back dated because he had previously notified VA of 
his marriage, had been receiving a one dependent entitlement 
as a result, and due to an error on VA's part, his wife had 
become "disconnected" from his entitlement.  The Board also 
notes that the veteran's representative reiterated in the 
September 2005 VA Form 9 that the veteran had previously 
contacted VA regarding his remarriage to his current wife 
through a 1-800 number.  The representative additionally 
asserted that the veteran also later notified the VA medical 
center during his compensation and pension examination in 
December 2003 and, consequently, VA had constructive 
knowledge of the veteran's remarriage at that time.  The 
Board further observes that the veteran reported at the 
February 2006 Travel Board hearing that he had informed VA 
regarding his wife's dependency in June 2002 by calling a 1-
800 number and was sent a form at that time that he completed 
and returned along with a copy of his marriage license.  

The record, however, does not support any of the veteran's 
contentions.  While the veteran had indeed received 
additional compensation for dependents prior to June 1, 2005, 
the record shows that he was receiving such compensation for 
one or both of his dependent children (i.e., J.L. and B.L.) 
during the period from March 1997 to February 2004 following 
the finalization of his divorce from his first wife.  
Although a March 2004 notice letter notes that the veteran 
was receiving additional compensation for his spouse and 
child, it appears to be a typographical error as the 
entitlement amounts according to relevant compensation rate 
tables only show that the veteran was receiving additional 
compensation during that period for his dependent children 
and not a dependent spouse.  The Board also notes that the 
December 2003 VA examination report indeed references the 
veteran's two year marriage to his second wife at that time; 
however, the information provided to the examiner is not 
sufficient proof of marriage for additional entitlement 
purposes as the veteran did not provide his second wife's 
full name and social security number or the date and place of 
their marriage or a copy of their marriage certificate at 
that time.  Indeed, the record does not show that a completed 
VA Form 21-686c (Declaration of Status of Dependents) and 
marriage certificate for the veteran's marriage to his 
current wife was received by VA until May 4, 2005 and the 
veteran has not submitted any evidence to corroborate his 
account of having previously sent the marriage certificate in 
2002.  In light of the foregoing, the Board finds that the 
date of the veteran's claim is appropriately noted as May 4, 
2005.      

Furthermore, the record reveals that the date dependency 
arose, the effective date of the qualifying disability 
rating, and the date of commencement of the veteran's award 
all precede May 4, 2005.  Thus, the date of the claim (i.e., 
May 4, 2005) is clearly the latest date and governs the 
assignment of the effective date.  

As payment of increased compensation due to an added 
dependent shall commence on the first day of the calendar 
month immediately succeeding the month in which the award 
became effective, the Board notes that June 1, 2005 is 
appropriately assigned as the effective date for the award of 
additional compensation to the veteran for his dependent 
spouse and an earlier effective date is not warranted.  38 
U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2007).     


In reaching the above conclusions, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for kidney and liver 
disorders is denied.

2.  Entitlement to service connection for a chronic 
respiratory disorder to include asthma is denied.

3.  Entitlement to an effective date prior to June 1, 2005, 
for the payment of additional compensation for the veteran's 
dependent spouse is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


